[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10631         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      OCTOBER 7, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 1:08-cv-21951-CMA

PERMON THOMAS,

lllllllllllllllllllll                                               Plaintiff - Appellant,


                                            versus


WARDEN HARRIS,
et al.,

llllllllllllllllll                                                        llllDefendants,

JULIO POVEDA,

llllllllllllllllll                                              lllDefendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 7, 2010)
Before BLACK, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Permon Thomas, a state prisoner proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 amended complaint for failure to state a

claim under 28 U.S.C. § 1915(e)(2)(B)(ii). He contends that the district court

erred in concluding that the allegations in his amended complaint fail to

sufficiently allege that Defendants Secretary McNeil, Warden Harris, and Health

Administrator Tate acted with deliberate indifference to his serious medical needs.

After careful review, we affirm.

                                         I.

      We review de novo a district court’s dismissal of an in forma pauperis

complaint for failure to state a claim under 28 U.S.C. § 1915 and take the

well-pleaded factual allegations in the complaint as true. Mitchell v. Farcass, 112

F.3d 1483, 1489-90 (11th Cir. 1997). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

A dismissal under § 1915(e)(2)(B)(ii) is governed by the same standard as a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Mitchell, 112 F.3d at

1490. Dismissal for failure to state a claim is appropriate when the facts as

                                          2
pleaded do not state a claim for relief that is “plausible on its face.” Ashcroft v.

Iqbal, __ U.S. __, 129 S. Ct. 1937, 1949 (2009) (quotation marks omitted).

      To prevail on a § 1983 claim, a plaintiff must prove that a person acting

under color of state law committed an act that deprived him of some right,

privilege, or immunity protected by the Constitution or the laws of the United

States. 42 U.S.C. § 1983. “Section 1983 creates no substantive rights; it merely

provides a remedy for deprivations of federal statutory and constitutional rights.”

Almand v. DeKalb Cnty., 103 F.3d 1510, 1512 (11th Cir. 1997).

      Deliberate indifference to a prisoner’s medical needs violates the Eighth

Amendment. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291 (1976).

“To prevail on a deliberate indifference to serious medical need claim, [a plaintiff]

must show: (1) a serious medical need; (2) the defendants’ deliberate indifference

to that need; and (3) causation between that indifference and the plaintiff’s injury.”

Mann v. Taser Intern., Inc., 588 F.3d 1291, 1306–07 (11th Cir. 2009). To

establish the second element, deliberate indifference to the serious medical need,

the plaintiff must show: “(1) subjective knowledge of a risk of serious harm; (2)

disregard of that risk; and (3) by conduct that is more than mere negligence.”

Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004); see also Farmer v.

Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 1979 (1994) (explaining that the

                                           3
plaintiff must show that the defendant was “both [ ] aware of facts from which the

inference could be drawn that a substantial risk of serious harm exist[ed], and he

must also [have] draw[n] the inference”).

      Even with a liberal construction, the allegations in Thomas’s amended

complaint fail to state a claim against the defendants. The evidence in the record

shows that the defendants first learned of Thomas’s serious medical need when he

filed a formal grievance on December 6, 2007 complaining about the quality of

care he received from Dr. Poveda for pain in his right knee. See Burnette v.

Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008) (explaining that Farmer requires

“the defendant-official to have actual knowledge of the risk, foreclos[ing] imputed

knowledge as the basis for an Eighth Amendment claim of deliberate indifference”

(quoting Whiting v. Marathon Cnty. Sheriff’s Dep’t, 382 F.3d 700, 704 (7th Cir.

2004)). The defendants responded to that grievance by having Thomas examined

on December 14, 2007 by Orthopedic Specialist Joseph Ovadia who prescribed a

low bunk pass. Thomas was examined by a second physician, Dr. Aguilar, who

prescribed pain medication and a no prolonged standing pass in January 2008.

The record also shows that Thomas filed grievances in June and July 2008

complaining that he had not received a cortisone shot prescribed in May 2008.




                                         4
The defendants responded by granting his July 2008 grievance and administering

the shot on August 15, 2008 when it became available.

      To establish deliberate indifference, a plaintiff must allege that the

defendant disregarded a substantial risk of serious harm. See Brown, 387 F.3d at

1351. The allegations in Thomas’s amended complaint, however, establish that

the defendants responded to his grievances by providing him with medical care.

Thomas does not contend that the medical care he received was inadequate. For

those reasons, we conclude that the district court did not err in dismissing

Thomas’s amended complaint for failure to state a claim.

      AFFIRMED.




                                          5